  Case 4:21-cv-04059-KES Document 3 Filed 04/12/21 Page 1 of 4 PageID #: 22


                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


STEPHANIE AMANDA SCHURMAN,                          4:21-CV-04159-KES

                    Petitioner,

       vs.                                         ORDER FOR SERVICE
                                                          AND
PAYER; YANKTON COUNTY JAIL,                          TO SHOW CAUSE

                    Respondents.



      Petitioner, Stephanie Amanda Schurman, an inmate at the Yankton

County Jail in Yankton, South Dakota, has filed a state habeas petition under

28 U.S.C. § 2254. See Docket No. 1. Ms. Schurman was convicted of

unauthorized possession of a controlled substance-methamphetamine in South

Dakota state court and sentenced on May 26, 2020, to five years’ imprisonment

with two years suspended. See Docket No. 1, p. 1. Her direct appeal was

denied by the South Dakota Supreme Court on July 7, 2020. See Docket No.

1, p. 2. She has not filed a state habeas petition. See Docket No. 1, p. 3.

      There are a number of procedural rules that apply to an application for

habeas relief by a state prisoner under § 2254. Chief among them is the

doctrine of state court exhaustion, which limits federal habeas review of state

court convictions as follows:.

      (b)(1) An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall
      not be granted unless it appears that—
             (A) the applicant has exhausted the remedies available in the
                 courts of the state; or
  Case 4:21-cv-04059-KES Document 3 Filed 04/12/21 Page 2 of 4 PageID #: 23


            (B)   (i) there is an absence of available State corrective
                    process; or
                  (ii) circumstances exist that render such process
                  ineffective to protect the rights of the applicant.
      ***
      (c) An applicant shall not be deemed to have exhausted the
      remedies available in the courts of the State, within the meaning of
      this section, if he has the right under the law of the State to raise,
      by any available procedure, the question presented.

See 28 U.S.C. § 2254(b) and (c). The above codifies what was previously a

judicial doctrine of exhaustion.

      A federal court may not consider a claim for relief in a habeas corpus

petition if the petitioner has not exhausted his state remedies. See 28 U.S.C.

§ 2254(b). “[T]he state prisoner must give the state courts an opportunity to

act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). If a ground for

relief in the petitioner’s claim makes factual or legal arguments that were not

present in the petitioner’s state claim, then the ground is not exhausted.

Kenley v. Armontrout, 937 F.2d 1298, 1302 (8th Cir. 1991). The exhaustion

doctrine protects the state courts’ role in enforcing federal law and prevents the

disruption of state judicial proceedings. Rose v. Lundy, 455 U.S. 509, 518

(1982). The Supreme Court has stated:

      Because “it would be unseemly in our dual system of government
      for a federal district court to upset a state court conviction without
      an opportunity to the state courts to correct a constitutional
      violation,” federal courts apply the doctrine of comity, which
      “teaches that one court should defer action on causes properly
      within its jurisdiction until the courts of another sovereignty with
      concurrent powers, and already cognizant of the litigation, have
      had an opportunity to pass upon the matter.”




                                        2
  Case 4:21-cv-04059-KES Document 3 Filed 04/12/21 Page 3 of 4 PageID #: 24


Rose, 455 U.S. at 518 (citation omitted). The exhaustion rule requires state

prisoners to seek complete relief on all claims in state court prior to filing a writ

of habeas corpus in federal court. Federal courts should, therefore, dismiss a

petition for a writ of habeas corpus that contains claims that the petitioner did

not exhaust at the state level. See 28 U.S.C. ' 2254; Rose, 455 U.S. at 522.

The exhaustion requirement is waived “only in rare cases where exceptional

circumstances of peculiar urgency are shown to exist.” Mellott v. Purkett, 63

F.3d 781, 784 (8th Cir. 1995).

      A federal court must determine whether the petitioner fairly presented an

issue to the state courts in a federal constitutional context. Satter v. Leapley,

977 F.2d 1259, 1262 (8th Cir. 1992). “To satisfy exhaustion requirements, a

habeas petitioner who has, on direct appeal, raised a claim that is decided on

its merits need not raise it again in a state post-conviction proceeding.” Id.

“[S]tate prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

appellate review process.” O’Sullivan, 526 U.S. at 845. “A claim is considered

exhausted when the petitioner has afforded the highest state court a fair

opportunity to rule on the factual and theoretical substance of his claim.”

Ashker v. Leapley, 5 F.3d 1178, 1179 (8th Cir. 1993).

      Ms. Schurman admits she has not yet filed a state habeas petition. See

Docket No. 1, p. 3. Several of her claims involve allegations of ineffective

assistance of counsel, which the South Dakota Supreme Court generally will

not address in a direct criminal appeal. Accordingly, it would appear some or

all of the claims Ms. Schurman has presented to this court have not been

                                         3
  Case 4:21-cv-04059-KES Document 3 Filed 04/12/21 Page 4 of 4 PageID #: 25


presented and fully adjudicated in state circuit court and the South Dakota

Supreme Court.

      Based upon the record,

      IT IS ORDERED
      (1)   that the Clerk of Court is directed to serve upon the respondent

            and the Attorney General of the State of South Dakota a copy of

            document number 1 and this order;

      (2)   that respondent will file and serve a response to the petition within

            thirty (30) days after receipt of this order. Respondent shall also

            file the complete state court records in Ms. Schurman’s state court

            case, as well as any and all state habeas cases.

      IT IS FURTHER ORDERED that both respondent and Ms. Schurman

shall show cause no later than May 12, 2021, why Ms. Schurman’s petition

should not be dismissed without prejudice for failure to present her claims to

the state courts first and to exhaust her remedies before the circuit and

supreme courts of the state of South Dakota.

      Ms. Schurman is notified that failure to respond to the above order

to show cause may result in dismissal of her petition in this court.

      DATED this 12th day of April, 2021.

                                     BY THE COURT:



                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                       4
